(ACTION NO. 2.)
The facts in this case are similar to those in People ex rel.New York Central  H.R.R.R. Co. v. Woodbury (Town ofMinden), argued and decided with this case. The difference lies in this: In the present case the crossing of the canal lands was two hundred and eighty and thirty-eight one-hundredths feet in length, and the crossing of the highway thirty-one and three one-hundredths feet in length. The Special Term decided that it was not lawful to include as part of the special franchise the crossing of the highway and reduced the assessment, which did include it, from $62,000 to $57,735.20. The Appellate Division reversed the Special Term and modified the assessment as made by the respondents by deducting twenty per cent from the valuation of the special franchise to equalize the assessment with the assessment of the other real property in the town. For the reasons given in People ex rel. New York Central  H.R.R.R. Co. v. Woodbury (Town of Minden), the order of the Appellate Division should be reversed in *Page 427 
so far as it reversed the order of the Special Term and the order of the Special Term should be reinstated and the order of the Appellate Division should be affirmed in so far as it modified the assessment as fixed by the Special Term by deducting therefrom twenty per cent thereof, without costs in this court to either party.
CULLEN, Ch. J., GRAY, WERNER, HISCOCK, CUDDEBACK and MILLER, JJ., concur.
Ordered accordingly.